Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 1 of 11 PageID #: 78


                                                                 I
                                                                 I
                                                                 I
                                UNITED .StATES DISTRICT COURT
                                                                 I   .                       FILED
                                .EASTERN OIStruCT OF MISSODRI
                                      EASTERN DIVISION                                   OCT 2 0 2020
                                                                                      US. S. 0/STR/C I COURT . •·
  UNITED-STAIBS OF AMERICA,
                                                                                    EA  TERN DISTRICT OF MO
                                                 )                                      CAPE GIRARDEAU
                                                 )
                         Plaintiff,              )
                                                 )      No. 4:20-cr-00013.-SNLJ-PLC
                 v.                              )
                                                 )
  DAVID JOHN AUBUCHON~                           )
                                                 )
                         Defendant.              )
                                                 )

                                      GUILTY PLEA AGREEMENT
          Come now the parties and hereby agree, as follows:

  t.·     PARTIES:

         ·The _parties. a:re the defendant David John Aubuchon, represented by defense counsel Eric

  Boehmer, and the United States of America (hereinafter "United States" or "Government"),

  represented by the Office ofthe United States Attorney for the Eastern District of Missouri. This

  agreement does not, and is not 'intended to, bind' any governmental office or agency other than the

  United States Attorney for the Eastern District of Missouri. The Court is neither a party to nor

 · bound by this· a,greement.

  2.      GUILTY PLEA:

        . A.      The Plea:           Pursuant to Rule ~1(c)(l)(A), of the Federal Rules of Crun:inal

  Procedure, in exchange for the Deferidantis voluntary plea of.guilty to Count Orie of the Indi~tment,

  the United States agrees that no further:federal prosecution will be brought fotlns District relative.

  to Defendant's violations of federal law, known to the.United States at this time, arising out of the

  events set forth in the Indictm.ent.


                                                Pagel ofl1
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 2 of 11 PageID #: 79




                       I                                         i
         -B. -     The Sentence:         The parties agree that the recommendations contained herein

  fairly and accurately set forth some guidelines that may be applicable to this case. Th~ parties

  further agree that either party may request a sentence above or below the            P.S-. Sentencing
  Guidelines range (combination-of Total Offense Level      and Criminal History Category) ultimately
  determined by the Court pursuant to any chapter Qf the Guideline~, Title 18, United States Code, -

  Section 3553, or any other provision or rule oflaw not addressed herein. The pardes further agree

  that notice of any such request will be given no later than ten ( 10) days prior to sentencing and that

  said notice shall specify the legal and factual bases for the request The parties understand that

  the Court is neither a party to nor bound by the Guidelines recommendations agreed to in this

  document..

  3.        ELEMENTS:

            As to Count One, the Defendant admits·to knowingly violating 18 U.S.C. §922(a)(6), and

  admits there is a factual basis for-the plea anq. further fully understands that the elements of the

  crime are as follows:

            First, Cottleville Fann and Home Supply was a federally licensed firearms dealer as of

  March 8, 2019;

            Second, in connection with the acquisition of a firearm from Cottleville Farm and Home

   Supply, Defendant made a false_.otal or written. statement;

            Third, Defendant knew the statement was false; and

            Fourth, the false statement was material; th~ is, th~ false statem_ent had a natural

   tendency to influence, or. was capable of influencing Cottleville Farm and Home Supply into

   believing that the fireann could be lawfully sold to Defendant.

       4.          FACTS:

                                                Pagel ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 3 of 11 PageID #: 80




                                                                   ''
         The parties a~ee that the facts in this case are as follows and that the United States would

 prove these facts· beyond a reasonable doubt if the case were to go to trial. .. These facts. may be

 considered as relevant conduct pursuant to Section 1BL3:

          On March 17, 2019; St Louis Metropolitan Police homicide detectives respoildedto 4550

 Enright Avenue for a homicide. The investigation revealed Richard Kladky Was shot and killed

 by Collin Aubu,chon. When Collin Aubuchon was interviewed by police, he indicated that the

 firearm used to murder. l(ladky was purchased by his father~ David Aubuchon ("Defendant''), and

 given to Collin. Collin refem:d to the firearm ·several times as "his" gun and indicated he himself

 bought it. An interview with Collin's stepfather William Eairheart indicates that Eairheart begged

 Defendant not to buy the gun, but Defendant responded that Collin is not Eairheart's son and

 Defendant does what he. wants. In jail call~ between Collin A~buchon and William Eaii'heart; •

  Collin again refers to the gun as. ''his" and that he paid for it and. Eairheart again indicates that he

  ha<l told Defendant not to buy the gun. Collin acknowledges that was true, but tells Eairheart the
  murder is not Defendant's fault.,

          In text messages from Collin Aubuchon to Collin's friend Kallie on March 7, 2019, Collin

  says he was looking for guns, as he sold all his other guns for drugs, and plmmed to buy a pistol

  the.upcoming weekend.

          In text m,essages between Collin Aubuchon and Defendant on March 10, 2019, Collin

  Aubuchon complained that he did n<;>t have much money left after the gun~ Defendant responded

  that Collin sho"Qld have bought a cheaper- gun, and Collin responds that he knows he .should have

  b\ltthe one·b.e b<;>ught. •s cool.

          In an interview of De:fendaut by law enforcement, he admitted that Collin Aubuchon was·
  in ahalfWay house for heroin andfentanyl and had problems related to drugs for years. He admitted

                                               Page3 ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 4 of 11 PageID #: 81




  that Collin had been asking him to buy a gun for a. while and Collin gave him the.money to purchase

  the 8'Jll ahead of time. 01) March 8, 2019, Collin came with Defendant to Cottleville Farm and

  Home Supply, Collin picked out the gun, and· Defettdant filled out the fonns and bought the gun.

  They both rode home together and Defendant transferred the gun to Collin the same day.

         Cottleville Farm and Home Supply is a federally licensed :firearms dealer, located in St.

  Charles County, Missouri, within the Eastern District· of Missouri. On March 8, 2019, the

  Defendant went to.Cottleville Farm and Home Supply to purchase a firearm for Collin Aubuchon.

  In purchasing the firearm, the Defendant completed the Department of Justice; Bureau of Alcohol,

  tobacco, Firearms,. and Explosives Fonn 4473 Firearms Transaction.Record ("Forni 4473''). In

  the Form 4473, the Defendant identified. himself as the "actual transferee/buyer" of the firearm.

  This was· a false statement in that thi;, Defendant was purchasing the fireartn on behalf of Collin

  Aubuchon. The Defendant knew tb,is statement was false at the time he made· it; the Defendant

  had no intention of being the. actual buyer of the firearm at the time he completed the Forni 4473.

  If the Defendant had not made this false statement, Cottleville Fann and Home Supply would not

  have completed the sale because the Defendant was not the actual buyer. Defendant then

  provided the. firearm to the actual buyer the same day.

  5.      STATI!fORY PENALTIES:

          The Defendant fully' understands that the maximum possible penalty provided by law for

  tb,e crime to which the Defendant is pleading guilty is impriSonirient of not mote than ten years; a

  fine of not more than $250,000, or both such imprisonment and fine. The Court also may impose

  a period of supervised release of not more than three years.

  6~      U.S. SENTENCING GUIDELINES: 2018 MANUAL



                                             Page4 ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 5 of 11 PageID #: 82




                                                                   I



         The Defendant understands that this offense is affected by the U;S. Sentencing Guidelines

  and the actual sentencing range is determined by both the Total Offense Level and. the Criminal

 · fiistqry Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

  Offense Level provisions that apply.

         A,        Chapter 2 Offense Conduct:

                   i.      Base Offense Level: The parties agree that the 8ase Offense Level for

  the conduct charged in Count One of the Indictment is found in Section 2K2.l(a) and depends on,

  among other things, the ·nature of the Defendant's criminal history and the. characteristics of the

  fireann.

                   ii.     Specific Offense Characteristics:      The parties agree that the following

  Specific Offense Characteristics found in Section 2K2. l(b) apply: none known at this time.

         :a.        Chapter 3 Adiustments:

                   .i.     Acceptance. of Responsibility: The parties recommend that two levels

  should.be deducted pursuant to· Sentencing Guidelines Section 3El.1(a) becaq.se Defendant·has

 . clearly demonstrated acceptance of responsibility.        If the deduction pursuant to Sentencing:

  Guidelines Section 3El.l(a) is applied, and if Defendant is otherwise eligible, then the Un1ted

  States moves to deduct one additional level pursuant to Sentencing Guidelines Section

  3El .l (b)(2), because Defendant timely notified authorities. of the intention to enter a plea of guilty,

  therebypermitting the United States to avoid preparing for trial and permitting the. Court to allocate

  its resources efficiently.
             The parties agree that if Defendant does not abide by all of the agreements made within
  this document, Defendant's failure to comply is grounds for the loss of acceptance of responsibility

  pursuant to• Sentencing Guidelines Section 3El.1.         The parties further· agree that Defendant's

                                               Page·5 ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 6 of 11 PageID #: 83




                                                              I
  eligibility for a reduction pursuant to Sentencing Guidelines Section 3El.1 Js based upon the

  information known atthe present time and that any-actions of Defendant which occur or which

  become known. to the United· States subsequent to this agreement and are inconsistent· with·

  Defendant's _acceptance of responsibility including, but not limited to criminal conduct; are

  grounds, for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

  3El.1.    In any event, the parties agree that all of the remainiilg provisions of this agreement

  remain valid and in full force and effect.

           C.     Estimated Total. Offense Level:     The parties agree that the· Total Offense Level

  will depend on the Base Offense Level detennined pursuantto Section.2K2. l (a), along With other

  relevant factors.stated above.

           D.     Criminal History:       The detennination of the Defendant's Crimina! History

  Category shall be left to the Court. Ehher party· may challenge,. before and at sentencing, tlie

  fmding of the. Preserttence Report as to the Defendant's crimimtl ·history and the applicable

  category.     The Defenda~t's    criminal history is known to the Defendant and is substantially

  available 1n the Pretrial Services Report.

           E.     Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the

  Court is not bound by the Guidelines analysis agreed to he:,;ein. The parties may hot have foreseen.

  all applicable Guidelines. The Court. may, in its discretion, apply or not apply any Guideline

  despite the agreemtnt herein· and. the parties shall not be permitted to withdraw from the plea

  agreement.




                                               Page6 of11
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 7 of 11 PageID #: 84


                                                                I
                                                                 I
                                                                 i
 7.     WAIVEROF APPEAL AND POST-CONVICTION RIGHTS:

        A.      Appeal:      The Defendant has been fully apprised by defense counsel of'the

 Defendant's rights concerning appeal and fully understands the right to appeal the sentence under

 Title 18, United States Code, Section 3742.

                i.        Non-Sentencing Issues: The parties waive all rights to appeal all non-

 jurisdictional, non-sentencing issues; including,. but not limited to, any issues relating to pretrial

 motions, discovery and the guilty plea.

                ii.       Sentencing Issues;    In the event the Court accepts the ·plea and, after

 determining a Sentencing Guidelines range,. sentences the Defendant to a term of probation, then,.

 as part of this agreement, the parties hereby waives all rights to appeal all sentencing issues other

 than 'Criminal History.

         B.      Habeas Corpus:        The Defendant agrees to waive all rights to contest the

 conviction or sentence in any post-conviction proceeding, including one, ·pursuant to Title 28,

 United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

 assistance of counsel.

         C.      Right to Records: · The. Defendant waives all rights, whether asserted directly or

 by a representative,· to request from any departinent or agency of the United States any records

 pertaixting to the investigation or prosecution ofthis case, including any records that inay be sought .

 under the Freedom of Information Act, Title 5, United States. Code,. Section 522, or the Privacy·

 Act; Title 5, United States Code, Section 552(a).




                                               Page7 ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 8 of 11 PageID #: 85




  8.     OTHER:

         A.      Disclosures Required by the United States Probation Office:             The Defendant
· agrees to truthfully complete and sign forms as required by the Unite<;! Stat~s Probation Office

· prior to sentencing and consents to the release of these forms and.any supporting documentation

  by the United States Probation Office to the United States;

         B.      Civil or Administrative Actions not Barred; Effect on Other Governmental

 · Agencies: Nothing contained herein.limits the rights and authority of the United. Statesto talce

  any ~ivil, tax, immigration/deportation or administrative action against the r;:>efendartt..

         C.       Supervised Release:      Pw~ant to any supervised release 'term, the Court will

  impose standard conditions upon the· t>efendant and may impose special. conditions related· to the

  crime Defendant committed. These. conditions will be restrictions on the Defendant to which the

  Defendant will be required to adhere. Violation of the conditions of supervised release r~lting

                                                      a
  in revocation may requite the Defendant to serve term of impris.onmentequal to the fon&th ofthe

  term ofsupervised release, but not greater than the term set-forth in Title 18~ United States Code,

  Section 3583(e).(3), without credit for the time served after reiease. The Defendant understands

  that parole. has been abolished..

          D.      Mandatory Special Assessment:. This offense-is ~ubject to th,e provisions of the

  Criminal Fines Improvement Act of 1987 and the Court is xequired to impose a mandatory special

  assessment of$100 per count for a total of $100~ which the Defendant agrees to pay at the time of

  sentencing. Money paid by the Defendant toward any restitution Qr fine imposed by the Court

  shall be first used to pay any unpaid mandatory special assessment.

          E.      Possibility of Detention: The Defendant may be subject tlJ immediate detention

 · pursuant to the provisions of Title 18, United States Code, Section 3143.

                                               Page8ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 9 of 11 PageID #: 86




        F.      Fines and Costs of Incarceration and Supervision: Th.e Court may impose a

 fine, costs of incarceration, and costs of supervision. The Defendant agrees that any fine imposed

 by the Court will be due and payable immediately.

        .G.     Forfeiture: The Defendant agrees to forfeit all of the Defendant's interest in ~II

 items seized by law-enforcement officials during the course of their investigation.                 The

 Defendant admits that all United States currency, weapons, property, and. assets seized by law

 enforcement officials during their investigation constitute the proceeds of the defendant's illegal

. activity, were commingled with illegal proceeds, or were used to facilitate the illegal activity.           :,

                                                                                                              !'
                                                                                                              T"
 The Defencfant agrees to execute any ·documents and take all steps needed to transfer title or ·

 ownership of said items to the United States and to rebut the. claims of nominees. and/ot alleged

 third party owners. The Defendant further agrees that said. items may be disposed of by law

 enforcement officials in any manner.

 9.     ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANTis·RIGHTS:

         In pleadmg guilty, the Defendant acknowledge.s, fully understands and hereby waives his

 rights, including but notlimited to: the right to plead not guilty to the charges; the right to be tried .

 by a jury in a pubUc and speedy trial; the right to file pretrial motions, including motions to

 suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

 require the. United States to prove the elements of the offenses charged against the J)efendant

 beyond a reasonable doubt; the right not to testify; the right not to present any evidenc.e; the right

 to be protected from compelled self-incrimination; the right at trial to confront and cross,.examine

 adverse Witnesses; the right to testify and present evidenqe and the right to compel the attendance

 ofwitnesses. The Defendant further understands that by this gullty plea, the Defendant .expressly

 waives all the rights set forth in· this paragraph.

                                               Page9ofll
Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 10 of 11 PageID #: 87




                                                                  I
                                                                  i
         The Defendant fuily 1,lllderstan:ds that the Defendm:it has the right to be represented by

  counsel, and if necessary, to have the Court appoint couns.el   at trial and at every other stage .ofthe
  proceeding. The· Defendant's counsel has explained these rights and the consequences of the

  waiver of these dghts. The Defendant fully understands that, as fl result of the guilty J>lea, no

  trial Will, in fact, occut and that the only action remaining to be taken in this case is the imposition

  of the sentence.
                                       .                                                    .


          The Defendant is fully satisfied with the representation received from defense counsel.

  The Defendant has reviewed the United States' evidence and discussed the United States' case and

  all possible defen.ses and defense witnesses with defense counsel._             Defense counsel has

  completely and satisfactotily explored all areas which the Defendant has requested relative to the

  United States' case and any clefenses.

  10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND.PLEA AGREEMENT:

          This document constitutes the. entire ·agreement between the Defendant and the United

  States, and no other promises or inducements have been made, directly or indirectly, by any agent

  of ihe United States; including any Department of Justice attorney, concerning .any pl~ to be

  entered in this case. In ad4ition, the Defendant states that no person has, directly or indire<;:tiy,

  threatened or coerced the Defendant to do or refrain from doing anything in. conrtection with any

  aspect of thjs case, including entering a plea of guilty;

          the Defendantackn.owledges.havingvoluntarily entered into both the plea agreement and

  the guilty plea.    The Defendant further acknowledges that this guilty plea is made of the

  Defendflllt's own free will and that the Defendant is, in fact, guilty.




                                               Page toofli
.   Case: 4:20-cr-00013-SNLJ Doc. #: 51 Filed: 10/20/20 Page: 11 of 11 PageID #: 88




      11.     CONSEQUENCES OF POST-PLEA MiSCONDUCT:

             After pleading guilty and before- sentencing, 1f Defendant commits any crime, other than

      minor traffic offenses, violates any conditions of release that results in revocation, violates any

      term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful
      information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

      option, may be released from its obligations under this agreement. The United States may also,

      in its discretion, proceed with this agreement and may advocate for any sentencing position

      supported by the facts, including but not limited to· obstruction of justice and c;lenia1 of acceptance

      of responsibility.

      12.     .NO RIGHT TO WITHDRAW GUILTY PLEA:

              Pursuant to Rule ll(c)· and (d), Federal Rules of Criminal Procedure, the Defendant

      understands that there will be no right to withdraw the plea entered under this agreement, except

      where the Court rejects those portions of the plea agreement which. deal with charges the United

      States agrees to dismiss or not to bring.



                                                        ~
                                                          ~                 .       .   .       ·.       .   .




                                                              ~
                                                         Special AssistantUnited States Attorney


        /(),.1_p._ }oao
              Date                                       DAVID JOHN AUBUCHON
                                                         Defendant


       lD-C,.,, }oav
              Date                                       ERIC-BOEHMER
                                                         Attorney fot lJefendant



                                                  Pagell of11
